Name: Council Decision 2013/240/CFSP of 27Ã May 2013 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  cooperation policy
 Date Published: 2013-05-28

 28.5.2013 EN Official Journal of the European Union L 141/44 COUNCIL DECISION 2013/240/CFSP of 27 May 2013 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2010, the Council adopted Decision 2010/279/CFSP (1), extending EUPOL AFGHANISTAN for three years until 31 May 2013. (2) Following the recommendations of the Strategic Review conducted in October 2012 and the subsequent adaptation of the Operational Plan (OPLAN), EUPOL AFGHANISTAN should be extended until 31 December 2014. (3) EUPOL AFGHANISTAN will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty. (4) Decision 2010/279/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/279/CFSP is hereby amended as follows: (1) Article 1(1) is replaced by the following: 1. The European Union Police Mission in Afghanistan ( EUPOL AFGHANISTAN  or the Mission ), established by Joint Action 2007/369/CFSP, shall be extended as from 31 May 2010 until 31 December 2014.; (2) Article 3(1) is replaced by the following: 1. In order to fulfil the objectives set out in Article 2, EUPOL AFGHANISTAN shall: (a) assist the Government of Afghanistan in advancing the institutional reform of the Ministry of the Interior and in developing and coherently implementing policies and a strategy towards sustainable and effective civilian policing arrangements, especially with regard to the Afghan Uniform (Civilian) Police and the Afghan Anti-Crime Police; (b) assist the Government of Afghanistan in further professionalising the Afghan National Police (ANP), in particular by supporting the development of training infrastructure and by enhancing Afghan abilities to develop and deliver training; (c) support the Afghan authorities in further developing linkages between the police and the wider rule of law and ensure appropriate interaction with the wider criminal justice system; (d) improve cohesion and coordination among international actors and further work on strategy development on police reform, especially through the International Police Coordination Board (IPCB), in close coordination with the international community and through continued cooperation with key partners, including with the NATO-led International Security Assistance Force (ISAF) and the NATO Training Mission and other contributors. These tasks shall be further developed in the Operational Plan (OPLAN). The Mission shall carry out its tasks through, amongst other means, monitoring, mentoring, advising and training.; (3) Article 4 is replaced by the following: Article 4 Structure of the Mission 1. The Mission shall have its Headquarters (HQ) in Kabul. The Mission shall comprise: (i) the Head of Mission and his office including a Senior Mission Security Officer; (ii) a police component; (iii) a rule of law component; (iv) a training component; (v) a field component; (vi) mission support; (vii) field offices outside Kabul, as appropriate; (viii) a support element in Brussels. 2. Mission staff shall be deployed at the central, regional and provincial levels and may work, as necessary, with the district level for the implementation of the mandate with regard to the security assessment and when enabling factors, such as appropriate logistical and security support, are in place. Technical arrangements shall be concluded with ISAF and Regional Command/Provincial Reconstruction Team (PRT) Lead Nations for information exchange, medical, security and logistical support including accommodation by Regional Commands and PRTs. 3. In addition, a number of Mission staff shall be deployed to improve strategic coordination in police reform in Afghanistan, as appropriate, and in particular with the IPCB Secretariat in Kabul.; (4) Article 11 is replaced by the following: Article 11 Security 1. The Civilian Operation Commander shall direct the Head of Missions planning of security measures and ensure their proper and effective implementation for EUPOL AFGHANISTAN in accordance with Article 5. 2. The Head of Mission shall be responsible for the security of the operation and for ensuring compliance with minimum security requirements applicable to the operation, in line with the policy of the Union on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, and its supporting documents. 3. The Head of Mission shall be assisted by a Senior Mission Security Officer (SMSO), who shall report to the Head of Mission and also maintain a close functional relationship with the European External Action Service. 4. The Head of Mission shall appoint Security Officers in the provincial and regional Mission locations, who, under the authority of the SMSO shall be responsible for the day-to-day management of all security aspects of the respective Mission elements. 5. EUPOL AFGHANISTAN staff shall undergo mandatory security training before their entry into function, in accordance with the OPLAN. They shall also receive regular in-theatre refresher training organised by the SMSO. 6. The Head of Mission shall ensure the protection of EU classified information in accordance with Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (2). (5) Article 13(1) is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 31 May 2010 until 31 July 2011 shall be EUR 54 600 000. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 August 2011 to 31 July 2012 shall be EUR 60 500 000. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 August 2012 to 31 May 2013 shall be EUR 56 870 000. The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 June 2013 until 31 December 2014 shall be EUR 108 050 000.; (6) Article 14 is replaced by the following: Article 14 Release of information 1. The HR shall be authorised to release to NATO/ISAF EU classified information and documents generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Local technical arrangements shall be drawn up to facilitate this. 2. The HR shall be authorised to release to third States associated with this Decision, as appropriate and in accordance with the needs of the Mission, EU classified information and documents up to the level CONFIDENTIEL UE  generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. 3. The HR shall be authorised to release to UNAMA, as appropriate and in accordance with the operational needs of the Mission, EU classified information and documents up to the level RESTREINT UE  generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Local arrangements shall be drawn up for this purpose. 4. In the event of a specific and immediate operational need, the HR shall also be authorised to release to the host State EU classified information and documents up to the level RESTREINT UE  generated for the purposes of the Mission, in accordance with Decision 2011/292/EU. Arrangements between the HR and the competent authorities of the host State shall be drawn up for this purpose. 5. The HR shall be authorised to release to third States associated with this Decision, EU non-classified documents related to the deliberations of the Council with regard to the Mission covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council Rules of Procedure (3). 6. The HR may delegate the powers referred to in paragraphs 1, 2, 3 and 5, as well as the ability to conclude the arrangements referred to in paragraph 4, to persons placed under his/her authority, to the Civilian Operations Commander and/or to the Head of Mission. (7) In Article 17, the second paragraph is replaced by the following: It shall apply from 31 May 2010 until 31 December 2014.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 May 2013. For the Council The President C. ASHTON (1) OJ L 123, 19.5.2010, p. 4. (2) OJ L 141, 27.5.2011, p. 17.; (3) Council Decision 2009/937/EU of 1 December 2009 adopting the Councils Rules of Procedure (OJ L 325, 11.12.2009, p. 35).;